BRF S.A. Listed Company of Authorized Capital CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 1629-2 EXTRACT FROM THE MINUTES OF THE 6th ORDINARY MEETING OF THE BOARD OF DIRECTORS HELD ON JUNE 25, 2015 1. DATE, TIME AND PLACE: Held on June 25, 2015, at 09:00, in the Hotel Unique Garden, Estrada Laramara number 3500, in the city of Mairiporã - SP. 2. BOARD: Chairman : Abilio dos Santos Diniz. Secretary: Larissa Brack. 3. SUMMONS AND PRESENCE: The summons was duly made within the terms of the Company´s bylaws. A majority of members of the current Board of Directors were present: Messieurs Abilio dos Santos Diniz, Vicente Falconi Campos, Walter Fontana Filho, Luiz Fernando Furlan, José Carlos Reis de Magalhães Neto, Manoel Cordeiro Silva Filho and Sérgio Ricardo Miranda Nazaré . Also present as guests were the Global CEO, Mr. Pedro de Andrade Faria; the Vice-Presidents, Messieurs José Roberto Pernomian Rodrigues and Hélio Rubens Mendes dos Santos Júnior and Mrs. Flávia Moyses Faugeres; and the Vice President Director of Finance and Investor Relations, Mr. Augusto Ribeiro Júnior. 4. AGENDA : 1. Discussion of the May results, forecast, market share and P&L – Profit and Loss Statement (“P&L”) for the domestic and international markets; 2. Election of Executive Vice Presidents; 3. Sale of properties (Fazenda Cerrado MT, Granjas Lucas MT, Terreno Goiânia); 4. UP! Alimentos Ltda.: Election of the Executive Board and change of head office; 5. K&S Alimentos S.A.: Election of members of the Board of Directors; 6. Servitude of passage - Empresa de Saneamento do Paraná; 7. Closure of the office in Bahrain; 8. Capital increase for Al Wafi Food Products Factory LLC (“Al Wafi”); 9. Board Allocation MEA. Provision of a guarantee by the Company. 5. DECISIONS: Once the meeting was opened and the quorum of those present was established for the present meeting to go ahead, the members of the board of Directors: 5.1. Noted the Safety, Health and Environment indicators (local acronym SSMA), as well as the results related to the month of May 2015, forecast, fixed and variable expenses and market share of the Company, as well as the P&L for the domestic and international markets. Decided by unanimous vote to elect the following to the positions of Vice Presidents without specific designation and a mandate to the next General Shareholder´s Meeting to be held in 2017, Messieurs (i) Simon Cheng, Brazilian citizen, married, manager, bearer of national identity document RG Nº 12.693.798-9 SSP/SP and registered in the CPF/MF tax roll under Nº 247.440.948-30; (ii) Roberto Banfi, Italian citizen, married, manager, bearer of the identity card RNE W175691-0 and registered in the CPF/MF under nº 504.659.617-20; and (iii) Jose Alexandre Carneiro Borges, Brazilian citizen, married, manager, bearer of national identity document RG Nº 08582389-6 IFP/RJ and registered in the CPF/MF tax roll under Nº 008.585.487-55, all with commercial office at Rua Hungria, nº 1400, 5th floor, Jd. Europa, City and State of Sao Paulo.
